TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-01-00289-CV




                     Texas Department of Criminal Justice, Appellant

                                             v.

                               Shirley J. Howard, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
       NO. GN002154, HONORABLE F. SCOTT MCCOWN, JUDGE PRESIDING




PER CURIAM

              Appellant Texas Department of Criminal Justice has filed an unopposed motion to

dismiss the appeal. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(2).



Before Justices Kidd, Yeakel and Patterson

Dismissed on Appellant’s Motion

Filed: October 25, 2001

Do Not Publish